Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Remarks
This application is a national stage entry of PCT/JP2017/044869 (international filing date: 12/14/2017) and claims foreign priority to an application 2017-000588 of Japan (filed 01/05/2017).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1, 10, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended subject matter “…predetermined setting…”, as newly recited in claim 1 line 7.  To be more specific, the applicant in page 8 (and footer 1) of the Remarks explains that the support could be found in para. 184 of the published application.  Although para. 184 discloses the phrase “predetermined condition (setting)”, the content of para. 184 along with the section which disclose “HARQ in Present Embodiment” in para. 181-187 do not teach anything remotely related a setting circuit resets the information set to a predetermined initial value when such predetermined setting is satisfied.  A further review of the contents of para. 184 and the section of para. 181-187, the examiner could only guess they are related to teaching of fig. 21 of the instant application.  If this were true, then fig. 21 also does not teach anything remotely related a setting circuit resets the information set to a predetermined initial value when such predetermined setting is satisfied.  The examiner respectfully requests the applicant to provide clarification in the next Remarks, in particular, clarify as to which paragraphs and figures the subject matter of claim 1 is taught and how the “resetting” is performed.  Same or similar problem appears in each of claims 10, 17, 18, 19, and 20 would also need clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 20170188391 A1, hereinafter Rajagopal), in view of Patel et al. (US 20170019886 A1, hereinafter Patel).

Regarding claim 1, Rajagopal teaches a wireless communication device comprising (in general, see fig. 12 and corresponding paragraphs 183-191; see also fig. 8-9 and corresponding paragraphs 160-168 for additional relevant details): 

a setting circuit configured to set the transmission parameter using the information set (see at least para. 187, e.g. the UE transmits in the selected resources with the selected transmission parameters),
wherein the setting circuit resets the information set to a predetermined initial value when a predetermined setting is satisfied (see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 and 109 in view of para. 225, e.g. performing step 1207 on resource reselection of case 1 in step 1202 based on a counter and available resource allocation).
Rajagopal differs from the claim, in that, it does not specifically disclose a transmission target; which is well known in the art and commonly used for providing reducing latency in transmissions.
Patel, for example, from the similar field of endeavor, teaches mechanism of a transmission target (see at least para. 83 along with para. 44, e.g. UEs are capable to use the resources to communicate to both base station and another UE); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Patel into the apparatus of Rajagopal for reducing latency in transmissions.

Regarding claim 2, Rajagopal in view of Patel teaches the acquisition circuit further acquires information related to a determination criteria when setting the transmission parameter, and the setting circuit decides the information set to be used on a basis of the information related to the determination criteria.  (Rajagopal, see at least fig. 19 and/or 20 and corresponding para. at least 221-226 along with para. 218, e.g. sensing resource utilization to determine transmission power to be used)

Regarding claim 3, Rajagopal in view of Patel teaches the information related to the determination criteria is information related to a propagation path to the transmission target.  (Rajagopal, in addition to claim 2 rejection, see at least para. 218 and 171, e.g. sensing resource utilization when taking distance into consideration)

Regarding claim 4, Rajagopal in view of Patel teaches the information related to the determination criteria is information related to transmission power to the transmission target.  (Rajagopal, in addition to claim 2 rejection, see at least para. 218, e.g. sensing resource utilization when taking transmission power into consideration)

Regarding claim 6, Rajagopal in view of Patel teaches the acquisition circuit acquires information related to the predetermined setting.  (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 and 109 in view of para. 225, e.g. performing step 1207 on resource reselection of case 1 in step 1202 based on a counter and available resource allocation)

Regarding claim 7, Rajagopal in view of Patel teaches the acquisition circuit acquires information related to the predetermined initial value.  (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 and 109 in view of para. 225, e.g. performing step 1207 on resource reselection of case 1 in step 1202 based on a counter and available resource allocation)

Regarding claim 8, Rajagopal in view of Patel teaches the transmission target is a base station device, and the setting circuit sets the transmission parameter for uplink communication to the base station device.  (Patel, see at least para. 83 along with para. 44, e.g. UEs are capable to use the resources to communicate to both base station and another UE)

Regarding claim 9, Rajagopal in view of Patel teaches the transmission target is a terminal device, and the setting circuit sets the transmission parameter for sidelink communication to the terminal device.  (Patel, see at least para. 83 along with para. 44, e.g. UEs are capable to use the resources to communicate to both base station and another UE)

Regarding claim 10, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 10 performs reverse procedures of those perform in claim 1; more specifically, it would be the wireless communication device of claim 10 performs the reverse receiving from and transmitting to the wireless communication device of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 11, 12, and 13, in view of claim 10 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claim 15, in view of claim 10 above, this claim is rejected for the same reasoning as claim 8.

Regarding claim 16, in view of claim 10 above, this claim is rejected for the same reasoning as claim 9.

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Regarding claim 18, this claim is rejected for the same reasoning as claim 10 except this claim is in method claim format.

Regarding claim 19, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, Rajagopal in view of Patel also teaches computer readable storage medium (Rajagopal, see at least para. 23-24), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 10 except this claim is in computer readable storage medium claim format.
To be more specific, Rajagopal in view of Patel also teaches computer readable storage medium (Rajagopal, see at least para. 23-24), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered.  Regarding independent claims 1, 10, and 17-20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Turning now to the applied references, Applicant respectfully submits that the cited references fail to teach or suggest that “the setting circuit resets the information set to a predetermined initial value when a predetermined setting is satisfied,” as recited in Applicant’s claim 1.

Pages 6-7 of the Office Action assert that Rajagopal “teaches the setter resets the information set to a predetermined initial value when a predetermined condition is satisfied. (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 in view of para. 225-226, e.g., performing step 1207 on resource selection).” Applicant Rajagopal is merely a decision branch where if resource reselection is yes, the process is restarted (1.e., the process moves to the first step, S1201. This is also explained in paragraph [0184] of Rajagopal, which states that at “step 1207, if the resource is reselected, the UE performs step 1201. This paragraph and the other cited paragraphs of Rajagopal do not disclose resetting an information set (which is related to a transmission parameter) to a predetermined initial value, let alone a setting circuit that resets the information set to a predetermined initial value when a predetermined setting is satisfied, as in claim 1.

Further, as requested during the interview, Applicant respectfully requests that the Examiner point out what in Rajagopal he is considering to be the “predetermined setting,” “information set,” and “predetermined initial value.”” (Remarks, page 9-10)  

The examiner respectfully disagrees.  To be more specific, Rajagopal at least in combination of para. 184, 109, and 225 discloses that the UE performs step 1207 on resource reselection of case 1 in step 1202 (information set, predetermined initial value) based on a counter and available resource allocation (predetermined setting).  Hence, Rajagopal indeed teaches or suggests the argued features of claim 1.

Regarding independent claims 17 and 19, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding independent claims 10, 18 and 20, the traversal grounds are also same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 4, applicant argues that (applicant’s emphasis included, if any):
“In regard to claim 4, the cited references fail to teach or suggest that “the information related to the determination criteria is information related to transmission power to the transmission target.” Paragraph [0218] of Rajagopal merely describes that “The SA scan indicates the SA and/or data resource blocks 1801-1804 being utilized. The energy sensing shows the resource utilization 1805-1808. The resource 1804 from energy scan got missed in energy sensing due to distance and/or difference between transmit power for SA and data.  For example, the SA was received and indicated use of resource 1804 for data but resource
1804 did not show up in energy scan since it was transmitted at much lower power. Also, resource 1806 in energy sensing got missed in SA Scan due to collision or interference on that resource.” Thus, this paragraph vaguely mentions a “transmit power” but does not describe that the information related to the determination criteria (which is acquired by the acquisition circuit when setting the transmission parameter) is information related to transmission power to the transmission target, as in claim 4.”  (Remarks, page 10-11)

The examiner respectfully disagrees.  To be more specific, in addition to claim 2 rejection which discloses setting parameter, Rajagopal in para. 218 clearly discloses the energy sensing is performed on transmission power for SA and data on each of the resource blocks.  Hence, Rajagopal indeed teaches or suggests the argued features of claim 4.

Regarding claim 7, applicant argues that (applicant’s emphasis included, if any):
“Applicant respectfully submits that the cited references also fail to teach or suggest “the acquisition circuit acquires information related to the predetermined setting” as recited in claim 6 and “the acquisition circuit acquires information related to the predetermined initial value” as recited in claim 7. Page 8 of the Office Action cites the same portions of Rajagopal for both of these claims (Figs 12 and 20, and paragraphs [0184], [0225], and [0226] of Rajagopal). However, these portions do not describe an acquisition circuit that acquires information related to the predetermined condition or related to the predetermined initial value. Step 1207 in Fig. 12 of Rajagopal is merely a decision branch where if resource reselection is yes, the process is restarted (i.e., the process Rajagopal, which states that at “step 1207, if the resource is reselected, the UE performs step 1201.””  (Remarks, page 11)

The examiner respectfully disagrees.  To be more specific, also as stated in claim 1 response above, Rajagopal at least in combination of para. 184, 109, and 225 discloses that the UE performs step 1207 on resource reselection of case 1 in step 1202 (information set, predetermined initial value) based on a counter and available resource allocation (predetermined setting).  Hence, Rajagopal indeed teaches or suggests the argued features of both claim 6 and claim 7.

Accordingly, all pending dependent claims of the independent claims 1, 10, and 17-20, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEE F LAM/Primary Examiner, Art Unit 2465